United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-3791
                     ___________________________

                              Timothy Edwards,

                   lllllllllllllllllllllPetitioner - Appellant,

                                       v.

          Yankton Federal Prison Camp; Warden Heriberto Tellez,

                  lllllllllllllllllllllRespondents - Appellees.
                                    ____________

                 Appeal from United States District Court
               for the District of South Dakota - Sioux Falls
                                ____________

                        Submitted: October 16, 2020
                         Filed: October 21, 2020
                              [Unpublished]
                              ____________

Before COLLOTON, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.
       Timothy Edwards appeals the district court’s1 grant of summary judgment in
this action brought under 28 U.S.C. § 2241. Edwards challenges prison disciplinary
proceedings that ultimately resulted in, among other things, loss of good-time credits.
After careful review of the record and the parties’ arguments on appeal, we conclude
that summary judgment was proper. Accordingly, we affirm, see 8th Cir. R. 47B, and
we deny Edwards’s pending motions as moot.
                       ______________________________




      1
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota, adopting the report and recommendations of the Honorable
Veronica L. Duffy, United States Magistrate Judge for the District of South Dakota.

                                         -2-